Opinion issued April 8, 2014




                                           In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-13-00795-CR
                              ———————————
                        JAMES WILLIE WYATT, Appellant
                                            V.
                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 338th District Court
                              Harris County, Texas
                          Trial Court Case No. 1390178


                            MEMORANDUM OPINION

         Appellant, James Willie Wyatt, pleaded guilty to the felony offense of

evading arrest or detention with previous conviction.1 The trial court found Wyatt

guilty and, in accordance with the terms of his plea bargain agreement with the


1
    See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(A) (West Supp. 2013).
State, sentenced him to four years imprisonment. Acting pro se, Wyatt filed a

notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. See TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for

appellant to appeal. The record supports the trial court’s certification. See Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no

right of appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of

the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


                                           2
                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3